                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

SAMANTHA EDWARDS                                                                        PLAINTIFF
Individually and as Special Administratrix of
the Estate of William Bobby Wray Edwards (Deceased),
Arleigh Grayce Edwards (Deceased); and Parent
and Next Friend of Peyton Hale (a Minor)

vs.                                    Civil No. 4:19-cv-04018

ERIC JAMES CORNELL THOMAS and
MCELROY TRUCK LINES, INC.                                                           DEFENDANTS

                                              ORDER

        Before the Court is Plaintiff’s Second Motion to Compel Discovery. ECF No. 50. This

Motion was filed on January 31, 2020. On February 24, 2020, the Honorable Judge Susan O.

Hickey stayed all discovery in this action related to liability and only authorized “discovery on

damages during the stay.” ECF No. 72 at 12.

        Upon review of Plaintiff’s Motion, it seeks documents related to liability, not damages.

Plaintiff has categorized these documents as follows: “MEDICAL RECORDS OBTAINED BY

DEFENDANT,” “SMART DRIVE SYSTEMS, INC. DOCUMENTATION OF TRIGGERABLE

EVENTS,” “DOCUMENTATION OF DRIVING PERFORMANCE OF ERIC THOMAS,”

“TRIGGERING EVENTS RELATED TO DISTRACTED DRIVING,” “SMARTDRIVING

REPORTS RELATED TO DRIVING PERFORMANCE,” and “PROTECTIVE ORDER

OBJECTIONS.”

        While the stay Order remains in effect, the Court DENIES Plaintiff’s Motion (ECF No.

50) without prejudice. Plaintiff’s Motion may be re-urged at a later date after this stay is lifted

if these issues are still contested.
                                                  1
ENTERED this 10th day of March 2020.

                                         Barry A. Bryant
                                       /s/
                                       HON. BARRY A. BRYANT
                                       UNITED STATES MAGISTRATE JUDGE




                                 2
